Title: From George Washington to Lund Washington, 3 April 1779
From: Washington, George
To: Washington, Lund


Dear Lund,
Middle brook April 3d 1779.
Your letter of the 24th Ulto reached me yesterday—all that Frazer says about the Clarett are in the following words
“As Captn Sanford passes by your house, I have sent you a Hhd of the best Bordeaux Claret in bottles, I hope it will come safe to hand.”
Whether under the circumstances to write to him for the acct of cost, & direction to whom to pay the amount; or to remit him something of equal value without doing this, I am at a loss—perhaps your enquiry of Sanford may enable you to form a better judgment of the matter than I can. You must make my acknowledgments to the owners of the Vessel for their politeness in refusing to receive freight & take an occasion of giving the Vessel some fresh stock at her departure for another voyage. I would not wish you to make use of this clarett but upon extraordinary occasions.
Mr Mercer may do as he pleases with respect to the discharge of his fathers bonds, now due to me—with respect to the open acct between us, I know too little of the matter to give any directions concerning it—He may settle the acct himself—less than three hundred pounds will discharge the Bonds for more than £3000—I do not recollect whether my bond was given for his Moiety of the four Miles run tract, but think it was to go in discharge of his debt to me. the sum I believe was £400, the same that Blair was to get for Colo. Mercers Moiety—nor can I recollect whether all my charges have been extended (out of my Memorandum book) into my ledger nor is it indeed of much consequence, as a pound will scarcely fetch a shilling—Colo. Mercers acct is distinct from this, & undoubtedly must be paid if the other is received—the charges against his Estate on Acct of Waggonage is very proper, for if my memory serves me, I was to give him a certain price for his Wheat delivered at my Mill, & was requested to pay (& charge to his Acct) the Cost of getting it there.With respect to the money due Blair (as Attorney of Colo. Mercer) I am easy what is done, so that by no neglect of mine the land is endangered.
In order to gratify Jack you may bring Sylla up again, & in lieu, send one of my mothers own fellows down—the greatest Rogue of the two—I am sorry to hear of your loss in fruit.
Have you trimmed the locusts at the North end of the House in the manner formerly directed? have you opened the Visto to Muddy hole? have you planted Trees on the Mill race? &ca &ca &ca—Unless you keep some kind of a summary, or memorandum of these request, they will be forgotten, & pass of[f] unnoticed—& many of them if not attended to in due Season must pass over to the next—I forgot till now, & now it is too late, to desire that you would propogate (by cutting off twigs, & setting them) the Weeping & yellow Willow—I also wanted to have a good deal of apple pummice sowed last Fall for gr⟨a⟩fting on—by yr acct I fear it will be out of your power to do this in the present year. desire Bateman to propogate the English Mulberry for me. & if you could give my friend Colo. Mason a genteel hint, that I should not be offended if he was, at a proper Season for removing them, to bestow a few young Trees of Cherries—Plumbs—Nectarines—Pears &ca there would be no harm done.
Nothing of much moment has happened either here, or within the Enemys lines, since my last—an Expedition which seemed to be in agitation from the East end of long Island supposed generally to be against New london, where there were some Continental & other Armed Vessels is either laid aside, or suspended for the present. the storms that happened about the equinox drove 14 empty transports (belonging to the Enemy) on shore on Gardeners Island, near the East end of long Island, where it was immagind they would be lost. it also drove three other transports of theirs on the Jersey shore, one of which contained between 150 & 200 Soldiers all (I believe) of whom perished. Mrs Washington joins in best wishes to you & Milly with Dr Lund Yr Affecte
Go: Washington
 